Exhibit 10.10
Second Amendment to Consulting Agreement
This Second Amendment to Consulting Agreement (this “Amendment”) is made on June
30, 2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Toni Korsanos Pty Ltd. as Trustee for Toni Korsanos Trust
(“Consultant”).
WHEREAS, the Company and Consultant entered into an Amended and Restated
Consulting Agreement dated as of August 22, 2019, which was then amended as of
March 26, 2020 (as amended, the “Agreement”); and
WHEREAS, the amendment to the Consulting Agreement dated as of March 26, 2020
provided that effective as of April 1, 2020, and until and through June 30,
2020, Consultant would be paid fourteen thousand, five hundred and eighty-three
U.S. dollars ($14,583) each month for the Services provided hereunder for that
period of time.
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Decrease in Monthly Fees. The Agreement is hereby amended by adding the
following sentence to the end of the first paragraph of Section 3.1:
“Effective as of July 1, 2020, and until and through July 31, 2020, Consultant
will be paid fourteen thousand, five hundred and eighty-three U.S. dollars
($14,583) each month for the Services provided hereunder for that period of
time.”
2.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
3.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of June 30, 2020.
SCIENTIFIC GAMES CORPORATION


By: /s/ James Sottile                
Name:    James Sottile    
Title:    Executive Vice President and Chief Legal Officer
    
TONY KORSANOS PTY LTD. AS TRUSTEE FOR TONI KORSANOS TRUST


1



--------------------------------------------------------------------------------



By: /s/ Antonia Korsanos            
Name:    Antonia Korsanos    
Title:    Director


I acknowledge the terms and conditions of this Amendment to Consulting Agreement
and that I am bound by them in my individual capacity as the principal of the
Consultant:


PRINCIPAL:


/s/ Antonia Korsanos                
Antonia Korsanos
2

